Exhibit 10.2


IBM CREDIT CORPORATION


AGREEMENT FOR WHOLESALE FINANCING
(SECURITY AGREEMENT)

        This Agreement for Wholesale Financing - Security Agreement (as amended,
supplemented or otherwise modified from time to time, this “Agreement”) dated as
of January 5, 2001(replacing the same agreement dated as of November 27, 2000)
is by and between IBM Credit Corporation, a Delaware corporation, with a place
of business at 1500 RiverEdge Parkway, Atlanta, GA 30358 (“IBM Credit”), and
Information Technology Services, Inc., a New York corporation, (“Customer”).
This Agreement replaces that Inventory and Working Capital Financing Agreement
between the IBM Credit and Customer (as amended, modified or supplemented from
time to time) dated September 24, 1996.

        In the course of Customer’s business, Customer acquires products and
wants IBM Credit to finance Customer’s purchase of such products under the
following terms and conditions:

1.     IBM Credit may in its sole discretion from time to time decide the amount
of credit IBM Credit extends to Customer, notwithstanding any prior course of
conduct between IBM Credit and Customer. IBM Credit may combine all of its
advances to make one debt owed by Customer.

2.     IBM Credit may in its sole discretion decide the amount of funds, if any,
IBM Credit will advance on any products Customer may seek to acquire. Customer
agrees that any decision to finance products will not be binding on IBM Credit
until such time as the funds are actually advanced by IBM Credit.

3.     In the course of Customer’s operations, Customer intends to purchase from
persons approved in writing by IBM Credit for the purpose of this Agreement (the
“Authorized Suppliers”) computer hardware and software products manufactured or
distributed by or bearing any trademark or trade name of such Authorized
Suppliers (the “Approved Inventory”). When IBM Credit advances funds, IBM Credit
may send Customer a Statement of Transaction or other statement. If IBM Credit
does, Customer will have acknowledged the debt to be an account stated and
Customer will have agreed to the terms set forth on such statement unless
Customer notifies IBM Credit in writing of any question or objection within
seven (7) days after such statement is mailed to Customer.

4.     To secure payment of all of Customer’s current and future obligations to
IBM Credit whether under this Agreement, any guaranty that Customer now or
hereafter executes, or any other agreement between Customer and IBM Credit,
whether direct or contingent, Customer grants IBM Credit a security interest in
all of Customer’s inventory, equipment, fixtures, accounts, contract rights,
chattel paper, instruments, reserves, documents of title, deposit accounts and
general intangibles, whether now owned or hereafter acquired, and all
attachments, accessories, accessions, substitutions and/or replacements thereto
and all proceeds thereof. All of the above assets are defined pursuant to the
provisions of Article 9 of the Uniform Commercial Code and are hereinafter
collectively referred to as the “Collateral”. This security interest is also
granted to secure Customer’s obligations to all of IBM Credit’s affiliates.
Customer will hold all of the Collateral financed by IBM Credit, and the
proceeds thereof, in trust for IBM Credit and Customer will immediately account
for and remit directly to IBM Credit all such proceeds when payment is required
under the terms set forth in the billing statement or as otherwise provided in
this Agreement. IBM Credit may directly collect any amount owed to Customer from
Authorized Suppliers with respect to the Collateral and credit Customer with all
such sums received by IBM Credit from Authorized Suppliers. IBM Credit’s title,
lien or security interest will not be impaired by any payments Customer makes to
the seller or anyone else or by Customer’s failure or refusal to account to IBM
Credit for proceeds.

5.     Customer's principal place of business is located at:

     20 Precision Drive, Shirley, NY 11967

--------------------------------------------------------------------------------

   (Number and Street)                                               (City,
County, State, Zip Code)

and Customer represents that its business is conducted as a ___ SOLE
PROPRIETORSHIP, ___ PARTNERSHIP XXX CORPORATION, __ LIMITED LIABILITY COMPANY
(check applicable term). Customer will notify IBM Credit, in writing, prior to
any change in Customer’s identity, name, form of ownership or management, and of
any change in Customer’s principal place of business, or any additions or
discontinuances of other business locations. The Collateral will be kept at
Customer’s principal place of business. Customer will notify IBM Credit, in
writing, thirty (30) days prior to moving any of the Collateral to any other
address. Customer and Customer’s predecessors have done business during the last
six (6) months only under the following names:

--------------------------------------------------------------------------------


--------------------------------------------------------------------------------

This paragraph is not in any manner intended to limit the extent of IBM Credit’s
security interest in the Collateral.

6.     Customer represents and covenants that the Collateral is and will remain
free from all claims and liens superior to IBM Credit’s unless otherwise agreed
to by IBM Credit in writing, and that Customer will defend the Collateral
against all other claims and demands. Customer will not sell, rent, lease, lend,
demonstrate, pledge, transfer or secrete any of the Collateral or use any of the
Collateral for any purpose other than exhibition and sale to buyers in the
ordinary course of business, without IBM Credit’s prior written consent.
Customer will execute all documents IBM Credit may request to confirm or perfect
IBM Credit’s security interest in the Collateral. Customer warrants and
represents that Customer is not in default in the payment of any principal,
interest or other charges relating to any indebtedness owed to any third party,
and no event has occurred, as of the effective date of this Agreement or as of
the date of any request by Customer to IBM Credit for financing in the future,
under the terms of any agreement, document, promissory note or other instrument,
which with or without the passage of time and/or the giving of notice
constitutes or would constitute an event of default thereunder. Customer will
promptly provide its year-end financial statement, in form and detail
satisfactory to IBM Credit, to IBM Credit within ninety (90) days after
Customer’s fiscal year ends and, if requested by IBM Credit, Customer will also
promptly provide Customer’s financial statement to IBM Credit after each fiscal
quarter within forty five (45) days. Customer represents and covenants that each
financial statement that Customer submits to IBM Credit will be prepared
according to generally accepted accounting principles in effect in the United
States from time to time, and is and will be correct and will accurately
represent Customer’s financial condition. Customer further acknowledges IBM
Credit’s reliance on the truthfulness and accuracy of each financial statement
that Customer submits to IBM Credit in IBM Credit’s extension of various
financial accommodations to Customer.

7.     Customer will pay all taxes, license fees, assessments and charges on the
Collateral when due. Customer will immediately notify IBM Credit of any loss,
theft, or destruction of or damage to any of the Collateral. Customer will be
responsible for any loss, theft or destruction or damage of Collateral. Customer
will keep the Collateral insured for its full insurable value against loss or
damage under an “all risk” insurance policy. Customer will obtain insurance
under such terms and in such amounts acceptable to IBM Credit, from time to
time, with companies acceptable to IBM Credit, with a lender loss-payee or
mortgagee clause payable to IBM Credit to the extent of any loss to the
Collateral and containing a waiver of all defenses against Customer that is
acceptable to IBM Credit. Customer agrees to provide IBM Credit with written
evidence of the required insurance coverage and lender loss-payee or mortgagee
clause. Customer assigns to IBM Credit all amounts owed to Customer under any
insurance policy, and Customer directs any insurance company to make payment
directly to IBM Credit to be applied to the unpaid obligations owed IBM Credit.
Customer further grants IBM Credit an irrevocable power of attorney to endorse
any checks or drafts and sign and file any of the papers, forms and documents
required to initiate and settle any insurance claims with respect to the
Collateral. If Customer fails to pay any of the above-referenced costs, charges,
or insurance premiums, or if Customer fails to insure the Collateral, IBM Credit
may, but will not be obligated to, pay such costs, charges and insurance
premiums, and the amounts paid will be considered an additional obligation owed
by Customer to IBM Credit.

8.     IBM Credit has the right to enter upon Customer’s premises from time to
time, as IBM Credit in its sole discretion may determine for IBM Credit’s sole
benefit, and all without any advance notice to Customer, to: examine the
Collateral; appraise it as security; verify its condition and non-use; verify
that all Collateral have been properly accounted for; verify that Customer has
complied with all terms and provisions of this Agreement; and assess, examine,
and make copies of Customer’s books and records. Any collection by IBM Credit of
any amounts Customer owes at or during IBM Credit’s examination of the
Collateral does not relieve Customer of its continuing obligation to pay
Customer’s obligations owed to IBM Credit in accordance with such terms.

9.     Customer agrees to immediately pay IBM Credit the full amount of the
principal balance owed IBM Credit on each item of Approved Inventory financed by
IBM Credit at the time such Approved Inventory is sold, lost, stolen, destroyed,
or damaged, whichever occurs first, unless IBM Credit has agreed in writing to
provide financing to Customer on other terms. Customer also agrees to provide
IBM Credit, upon IBM Credit’s request, an inventory report which describes all
the Approved Inventory in Customer’s possession (excluding any Approved
Inventory financed by IBM Credit under the Demonstration and Training Equipment
Financing Option). Regardless of the repayment terms set forth in any billing
statement, if IBM Credit determines, after conducting an inspection of all of
Customer’s inventory, that the current outstanding obligations owed by Customer
to IBM Credit exceeds the aggregate wholesale invoice price, net of all
applicable price reduction credits, of the Approved Inventory in Customer’s
possession that is new and in manufacturer sealed boxes and in which IBM Credit
has a perfected first priority security interest, Customer agrees to immediately
pay to IBM Credit an amount equal to the difference between such outstanding
obligations and the aggregate wholesale invoice price, net of all applicable
price reduction credits, of such Approved Inventory. Customer will make all
payments to IBM Credit according to the remit to instructions in the billing
statement. Any checks or other instruments delivered to IBM Credit to be applied
against Customer’s outstanding obligations will constitute conditional payment
until the funds represented by such instruments are actually received by IBM
Credit. IBM Credit may apply payments to reduce finance charges first and then
principal, irrespective of Customer’s instructions. Further, IBM Credit may
apply principal payments to the oldest (earliest) invoice for the Approved
Inventory financed by IBM Credit, or to such Approved Inventory which is sold,
lost, stolen, destroyed, damaged, or otherwise disposed of. If Customer signs
any instrument for any outstanding obligations, it will be evidence of
Customer’s obligation to pay and will not be payment. Any discount, rebate,
bonus, or credit for Approved Inventory granted to Customer by any Authorized
Supplier will not, in any way, reduce the obligations Customer owes IBM Credit,
until IBM Credit has received payment in good funds.

10.     Customer will pay IBM Credit finance charges on the total amount of
credit extended to Customer in the amount agreed to between Customer and IBM
Credit from time to time. The period of any financing will begin on the invoice
date for the Approved Inventory whether or not IBM Credit advances payment on
such date. This period will be included in the calculation of the annual
percentage rate of the finance charges. Such finance charges may be applied by
IBM Credit to cover any amounts expended for IBM Credit’s: appraisal and
examination of the Collateral; maintenance of facilities for payment; assistance
in support of Customer’s retail sales; IBM Credit’s commitments to Authorized
Suppliers to finance shipments of Approved Inventory to Customer; recording and
filing fees; expenses incurred in obtaining additional collateral or security;
and any costs and expenses incurred by IBM Credit arising out of the financing
IBM Credit extends to Customer. Customer also agrees to pay IBM Credit
additional charges which will include: late payment fees at a per annum rate
equal to the Prime Rate plus 6.5%; flat charges; charges for receiving NSF
checks from Customer; renewal charges; and any other charges agreed to by
Customer and IBM Credit from time to time. For purposes of this Agreement,
“Prime Rate” will mean the average of the rates of interest announced by banks
which IBM Credit uses in its normal course of business of determining prime
rate. Unless Customer hereafter otherwise agrees in writing, the finance charges
and additional charges agreed upon will be IBM Credit’s applicable finance
charges and additional charges for the class of Approved Inventory involved
prevailing from time to time at IBM Credit’s principal place of business, but in
no event greater than the highest rate from time to time permitted by applicable
law. If it is determined that amounts received from Customer were in excess of
such highest rate, then the amount representing such excess will be considered
reductions to the outstanding principal of IBM Credit’s advances to Customer.
IBM Credit will send Customer, at monthly or other intervals, a statement of all
charges due on Customer’s account with IBM Credit. Customer will have
acknowledged the charges due, as indicated on the statement, to be an account
stated, unless Customer objects in writing to IBM Credit within seven (7) days
after such statement is mailed to Customer. This statement may be adjusted by
IBM Credit at any time to conform to applicable law and this Agreement. IBM
Credit shall calculate any free financing period utilizing a methodology that is
consistent with the methodologies used for similarly situated customers of IBM
Credit. The Customer understands that IBM Credit may not offer, may change or
may cease to offer a free financing period for the Customer’s purchases of
Approved Inventory. If any Authorized Supplier fails to provide payment of a
finance charge for Customer, as agreed, Customer will be responsible for and pay
to IBM Credit all finance charges billed to Customer’s account.

11.     Any of the following events will constitute an event of default by
Customer under this Agreement: Customer breaches any of the terms, warranties or
representations contained in this Agreement or in any other agreements between
Customer and IBM Credit or between Customer and any of IBM Credit’s affiliates;
any guarantor of Customer’s obligations to IBM Credit under this Agreement or
any other agreements breaches any of the terms, warranties or representations
contained in such guaranty or other agreements between such guarantor and IBM
Credit; any representation, statement, report or certificate made or delivered
by Customer or any of Customer’s owners, representatives, employees or agents or
by any guarantor to IBM Credit is not true and correct; Customer fails to pay
any of the liabilities or obligations owed to IBM Credit or any of IBM Credit’s
affiliates when due and payable under this Agreement or under any other
agreements between Customer and IBM Credit or between Customer and any of IBM
Credit’s affiliates; IBM Credit determines that IBM Credit is insecure with
respect to any of the Collateral or the payment of Customer’s obligations owed
to IBM Credit; Customer abandons the Collateral or any part thereof; Customer or
any guarantor becomes in default in the payment of any indebtedness owed to any
third party; a judgment issues on any money demand against Customer or any
guarantor; an attachment, sale or seizure is issued against Customer or any of
the Collateral; any part of the Collateral is seized or taken in execution; the
death of the undersigned if the business is operated as a sole proprietorship,
or the death of a partner if the business is operated as a partnership, or the
death of any guarantor; Customer ceases or suspends Customer’s business;
Customer or any guarantor makes a general assignment for the benefit of
creditors; Customer or any guarantor becomes insolvent or voluntarily or
involuntarily becomes subject to the Federal Bankruptcy Code, state insolvency
laws or any act for the benefit of creditors; any receiver is appointed for any
of Customer’s or any guarantor’s assets, or any guaranty pertaining to
Customer’s obligations to IBM Credit is terminated for any reason whatsoever;
any guarantor disclaims any obligations under any guaranty; Customer loses any
franchise, permission, license or right to sell or deal in any Approved
Inventory; Customer or any guarantor misrepresents its respective financial
condition or organizational structure; or IBM Credit determines, in its sole
discretion, that the Collateral, any other collateral given to IBM Credit to
secure Customer’s obligations to IBM Credit, any guarantor’s guaranty, or
Customer’s or any guarantor’s net worth has decreased in value, and Customer has
been unable, within the time period prescribed by IBM Credit, to either provide
IBM Credit with additional collateral in a form and substance satisfactory to
IBM Credit or reduce Customer’s total obligations by an amount sufficient to
satisfy IBM Credit. Following an event of a default:

          (a)         IBM Credit may, at any time at IBM Credit’s election,
without notice or demand to Customer do any one or more of the following:
declare all or any part of the obligations Customer owes IBM Credit immediately
due and payable, together with all court costs and all costs and expenses of IBM
Credit’s repossession and collection activity, including, but not limited to,
all attorney’s fees; exercise any or all rights of a secured party under
applicable law; cease making any further financial accommodations or extending
any additional credit to Customer; and/or exercise any or all rights available
at law or in equity. All of IBM Credit’s rights and remedies are cumulative.

          (b)         Customer will segregate, hold and keep the Collateral in
trust, in good order and repair, only for IBM Credit’s benefit, and Customer
will not exhibit, transfer, sell, further encumber, otherwise dispose of or use
for any other purpose whatsoever any of the Collateral.

          (c)         Upon IBM Credit’s oral or written demand, Customer will
immediately deliver the Collateral to IBM Credit, in good order and repair, at a
place specified by IBM Credit, together with all related documents; or IBM
Credit may, in its sole discretion and without notice or demand to Customer,
take immediate possession of the Collateral, together with all related
documents.

          (d)         Customer waives and releases: any claims and causes of
action which Customer may now or ever have against IBM Credit as a direct or
indirect result of any possession, repossession, collection or sale by IBM
Credit of any of the Collateral and the benefit of all valuation, appraisal and
exemption laws. If IBM Credit seeks to take possession of any of the Collateral
by court process, Customer irrevocably waives any notice, bonds, surety and
security relating thereto required by any statute, court rule or otherwise.

          (e)         Customer appoints IBM Credit or any person IBM Credit may
delegate as Customer’s duly authorized Attorney-In-Fact to do, in IBM Credit’s
sole discretion, any of the following in the event of a default:

endorse Customer’s name on any notes, checks, drafts or other forms of exchange
constituting Collateral or received as payment on any Collateral for deposit in
IBM Credit’s account; sell, assign, transfer, negotiate, demand, collect,
receive, settle, extend or renew any amounts due on any of the Collateral; and
exercise any rights Customer has in the Collateral.

If Customer brings any action or asserts any claim against IBM Credit which
arises out of this Agreement, any other agreement or any of the business
dealings between IBM Credit and Customer, in which Customer does not prevail,
Customer agrees to pay IBM Credit all costs and expenses of IBM Credit’s defense
of such action or claim including, but not limited to, all attorney’s fees. If
IBM Credit fails to exercise any of IBM Credit’s rights or remedies under this
Agreement, such failure will in no way or manner waive any of IBM Credit’s
rights or remedies as to any past, current or future default.

12.     Customer agrees that if IBM Credit conducts a private sale of any
Collateral by soliciting bids from ten (10) or more other dealers or
distributors in the type of Collateral repossessed by or returned to IBM Credit
hereunder, any sale by IBM Credit of such property will be deemed to be a
commercially reasonable disposition under the Uniform Commercial Code. IBM
Credit agrees that commercially reasonable notice of any public or private sale
will be deemed given to Customer if IBM Credit sends Customer a notice of sale
at least seven (7) days prior to the date of any public sale or the time after
which a private sale will be made. If IBM Credit disposes of any such Collateral
other than as herein contemplated, the commercial reasonableness of such sale
will be determined in accordance with the provisions of the Uniform Commercial
Code as adopted by the state whose laws govern this Agreement.

Customer agrees that IBM Credit does not warrant the Approved Inventory.
Customer will pay IBM Credit in full even if the Approved Inventory is defective
or fails to conform to any warranties extended by any third party. Customer’s
obligations to IBM Credit will not be affected by any dispute Customer may have
with any third party. Customer will not assert against IBM Credit any claim or
defense Customer may have against any third party. Customer will indemnify and
hold IBM Credit harmless against any claims or defenses asserted by any buyer of
the Approved Inventory by reason of: the condition of any Approved Inventory;
any representations made about the Approved Inventory; or for any and all other
reasons whatsoever.

13.     Customer grants to IBM Credit a power of attorney authorizing any of IBM
Credit’s representatives to: execute or endorse on Customer’s behalf any
documents, financing statements and instruments evidencing Customer’s
obligations to IBM Credit; supply any omitted information and correct errors in
any documents or other instruments executed by or for Customer; do any and every
act which Customer is obligated to perform under this Agreement; and do any
other things necessary to preserve and protect the Collateral and IBM Credit’s
security interest in the Collateral. Customer further authorizes IBM Credit to
provide to any third party any credit, financial or other information about
Customer that is in IBM Credit’s possession.

14.     Each party may electronically transmit to or receive from the other
party certain documents specified in the E-Business Schedule A attached hereto
(“E-Documents”) via the Internet or electronic data interchange (“EDI”). Any
transmission of data which is not an E-Document shall have no force or effect
between the parties. EDI transmissions may be transmitted directly or through
any third party service provider (“Provider”) with which either party may
contract. Each party will be liable for the acts or omissions of its Provider
while handling E-Documents for such party, provided, that if both parties use
the same Provider, the originating party will be liable for the acts or
omissions of such Provider as to such E-Document. Some information to be made
available to Customer will be specific to Customer and will require Customer to
register with IBM Credit before access is provided. After IBM Credit has
approved the registration submitted by Customer, IBM Credit will provide an ID
and password(s) to an individual designated by Customer (“Customer Recipient”).
Customer accepts responsibility for the designated individual’s distribution of
the ID and password(s) within its organization and Customer will take reasonable
measures to ensure that passwords are not shared or disclosed to unauthorized
individuals. Customer will conduct an annual review of all IDs and passwords to
ensure that they are accurate and properly authorized. IBM CREDIT MAY CHANGE OR
DISCONTINUE USE OF AN ID OR PASSWORD AT ITS DISCRETION AT ANY TIME. E-Documents
will not be deemed to have been properly received, and no E-Document will give
rise to any obligation, until accessible to the receiving party at such party’s
receipt computer at the address specified herein.

Upon proper receipt of an E-Document, the receiving party will promptly transmit
a functional acknowledgment in return. A functional acknowledgment will
constitute conclusive evidence that an E-Document has been properly received. If
any transmitted E-Document is received in an unintelligible or garbled form, the
receiving party will promptly notify the originating party in a reasonable
manner. In the absence of such a notice, the originating party’s records of the
contents of such E-Document will control.

Each party will use those security procedures which are reasonably sufficient to
ensure that all transmissions of E-Documents are authorized and to protect its
business records and data from improper access. Any E-Document received pursuant
to this paragraph 14 will have the same effect as if the contents of the
E-Document had been sent in paper rather than electronic form. The conduct of
the parties pursuant to this paragraph 14 will, for all legal purposes, evidence
a course of dealing and a course of performance accepted by the parties. The
parties agree not to contest the validity or enforceability of E-Documents under
the provisions of any applicable law relating to whether certain agreements are
to be in writing or signed by the party to be bound thereby. The parties agree,
as to any E-Document accompanied by Customer’s ID, that IBM Credit can
reasonably rely on the fact that such E-Document is properly authorized by
Customer. E-Documents, if introduced as evidence on paper in any judicial,
arbitration, mediation or administrative proceedings, will be admissible as
between the parties to the same extent and under the same conditions as other
business records originated and maintained in documentary form. Neither party
will contest the admissibility of copies of E-Documents under either the
business records exception to the hearsay rule or the best evidence rule on the
basis that the E-Documents were not originated or maintained in documentary
form.

Neither party will be liable to the other for any special, incidental, exemplary
or consequential damages arising from or as a result of any delay, omission or
error in the electronic transmission or receipt of any E-Document pursuant to
this paragraph 14, even if either party has been advised of the possibility of
such damages. In the event Customer requests IBM Credit to effect a withdrawal
or debit of funds from an account of Customer, then in no event will IBM Credit
be liable for any amount in excess of any amount incorrectly debited, except in
the event of IBM Credit’s gross negligence or willful misconduct. No party will
be liable for any failure to perform its obligations pursuant to this paragraph
14 in connection with any E-Document, where such failure results from any act of
God or other cause beyond such party’s reasonable control (including, without
limitation, any mechanical, electronic or communications failure) which prevents
such party from transmitting or receiving E-Documents.

CUSTOMER RECIPIENT for Internet transmissions:

Mary Driscoll, Controller

(PLEASE PRINT)
Name of Customer's Designated Central Contact Authorized to Receive IDs and
Passwords:

Mary Driscoll, Controller
e-mail Address:  Mary.Driscoll@infotechusa.com
Phone Number: (631) 205-1000 x115

15.     Time is of the essence in this Agreement. This Agreement will be
effective from the date of its acceptance at IBM Credit’s office. Customer
acknowledges receipt of a true copy and waives notice of IBM Credit’s acceptance
of it. If IBM Credit advances funds under this Agreement, IBM Credit will have
accepted it. This Agreement will remain in force until one of the parties gives
notice to the other that it is terminated. If Customer terminates this
Agreement, IBM Credit may declare all or any part of the obligations Customer
owes IBM Credit due and payable immediately. If this Agreement is terminated,
Customer will not be relieved from any obligations to IBM Credit arising out of
IBM Credit’s advances or commitments made before the effective date of
termination. IBM Credit’s rights under this Agreement and IBM Credit’s security
interest in present and future Collateral will remain valid and enforceable
until all Customer’s obligations to IBM Credit are paid in full. This Agreement
shall be binding upon and inure to the benefit of IBM Credit and the Customer
and their respective successors and assigns; provided, that the Customer shall
have no right to assign this Agreement without the prior written consent of IBM
Credit. This Agreement will protect and bind IBM Credit’s and Customer’s
respective heirs, representatives, successors and assigns. It can be varied only
by a document signed by IBM Credit’s and Customer’s authorized representatives.
If any provision of this Agreement or its application is invalid or
unenforceable, the remainder of this Agreement will not be impaired or affected
and will remain binding and enforceable. This Agreement is executed with the
authority of Customer’s Board of Directors, and with shareholder approval, if
required by the law, if Customer is a corporation or if Customer is a limited
liability company, with the authority of authorized members. All notices IBM
Credit sends to Customer will be sufficiently given if mailed or delivered to
Customer at its address shown in paragraph 5.

16.     The laws of the State of New York will govern this Agreement. Customer
agrees that venue for any lawsuit will be in the State or Federal Court within
the county, parish, or district where IBM Credit’s office, which provides the
financial accommodations, is located. Customer hereby waives any right to change
the venue of any action.

17.     If Customer has previously executed any security agreements relating to
the Collateral with IBM Credit, Customer agrees that this Agreement is intended
only to amend and supplement such written agreements, and will not be deemed to
be a novation or termination of such written agreements. In the event the terms
of this Agreement conflict with the terms of any prior security agreement that
Customer previously executed with IBM Credit, the terms of this Agreement will
control in determining the agreement between Customer and IBM Credit.

18.     CUSTOMER WAIVES ALL EXEMPTIONS AND HOMESTEAD LAWS TO THE MAXIMUM EXTENT
PERMITTED BY LAW. CUSTOMER WAIVES ANY STATUTORY RIGHT TO NOTICE OR HEARING PRIOR
TO IBM CREDIT’S ATTACHMENT, REPOSSESSION OR SEIZURE OF THE COLLATERAL CUSTOMER
FURTHER WAIVES ANY AND ALL RIGHTS OF SETOFF CUSTOMER MAY HAVE AGAINST IBM
CREDIT. CUSTOMER AGREES THAT ANY PROCEEDING IN WHICH CUSTOMER, OR IBM CREDIT OR
ANY OF IBM CREDIT’S AFFILIATES, OR CUSTOMER’S OR IBM CREDIT’S ASSIGNS ARE
PARTIES, AS TO ALL MATTERS AND THINGS ARISING DIRECTLY OR INDIRECTLY OUT OF THIS
AGREEMENT, OR THE RELATIONS AMONG THE PARTIES LISTED IN THIS PARAGRAPH WILL BE
TRIED IN A COURT OF COMPETENT JURISDICTION BY A JUDGE WITHOUT A JURY. EACH PARTY
TO THIS AGREEMENT HEREBY WAIVES ANY RIGHT TO A JURY TRIAL IN ANY SUCH
PROCEEDING.

ATTEST:   INFORMATION TECHNOLOGY SERVICES, INC.     Customer

/s/  MICHAEL KRAWITZ

--------------------------------------------------------------------------------

  By:  /s/  DAVID A. LOPPERT                                         Secretary  
        Print Name:   Michael Krawitz   Print Name:   David A. Loppert

    Title:   Chief Executive Officer

(CORPORATE SEAL)


E-BUSINESS SCHEDULE A (“SCHEDULE A”)


CUSTOMER NAME: INFORMATION TECHNOLOGY SERVICES, INC.

EFFECTIVE DATE OF THIS SCHEDULE A: November 27, 2000

E-DOCUMENTS AVAILABLE TO SUPPLIERS:

Invoices

Payment Report/Remittance Advisor




E-DOCUMENTS AVAILABLE TO CUSTOMER:

Invoices

Remittance Advisor

Transaction Approval

Billing Statement

Payment Planner

Auto Cash

Statements of Transaction

Common Dispute Form


SECRETARY'S CERTIFICATE OF RESOLUTION

     I certify that I am the Secretary and the official custodian of certain
records, including the certificate of incorporation, charter, by-laws and
minutes of the meeting of the Board of Directors of the corporation named below,
and that the following is a true, accurate and compared extract from the minutes
of the Board of Directors of the corporation adopted at a special meeting
thereof held on due notice, at which meeting there was present a quorum
authorized to transact the business described below, and that the proceedings of
the meeting were in accordance with the certificate of incorporation, charter
and by-laws of the corporation, and that they have not been revoked, annulled or
amended in any manner whatsoever.

     Upon motion duly made and seconded, the following resolution was
unanimously adopted after full discussion: "RESOLVED, That the several officers,
directors and agents of this corporation, or any one or more of them, are hereby
authorized and empowered on behalf of this corporation: to obtain financing from
IBM Credit Corporation ("IBM Credit") in such amounts and on such terms as such
officers, directors or agents deem proper; to enter into security and other
agreements with IBM Credit relating to the terms upon which financing may be
obtained and security to be furnished by this corporation therefor; from time to
time to supplement or amend any such agreements; and from time to time to
pledge, assign, guaranty, mortgage, grant security interest in and, otherwise
transfer to IBM Credit as collateral security for any obligations of this
corporation to IBM Credit and its affiliated companies, whenever and however
arising, any assets of this corporation, whether now owned or hereafter
acquired; hereby ratifying, approving and confirming all that any of said
officers, directors or agents have done or may do in the premises."

     IN WITNESS WHEREOF, I have executed and affixed the seal of the corporation
on the date stated below.

Dated: January 5, 2001    

--------------------------------------------------------------------------------

    Secretary Information Technology Services, Inc.
      Corporate Name